NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARIO D. POWERS, DOC #X56990,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-4684
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Joanna B. Conner, Assistant Public
Defender, Bartow, for Appellant.

Mario D. Powers, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.